Title: From Thomas Jefferson to Robert Smith, 19 August 1808
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Dear Sir 
                     
                     Monticello Aug. 19. 08.
                  
                  Yours of the 13th. has been recieved, and mr Goldsboro has forwarded to me the state of the gunboats in building, & the stations of those in commission. the discretionary power given to mr Gallatin as to those at New York was I think the best step to be taken. under the appearances of present peace no great number need be in the harbour of New York.    presuming that the inclosed application from Wheeler Brown must belong to your department, I inclose it for such order to be taken respecting it as you think right. I am sorry mrs Smith’s health requires the aid of a watering place, and sincerely wish she may find it there. yet I doubt whether a journey into our mountainous country would not have been better. I salute you with affection & respect.
                  
                     Th: Jefferson 
                     
                  
               